Case 2:20-cv-00283-LEW Document 25 Filed 02/02/21 Page 1 of 5               PageID #: 346




                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

MARGARET LUCY GAUTHIER,       )
                              )
          Plaintiff,          )
                              )
     v.                       )                         No. 2:20-cv-00283-LEW
                              )
US BANK TRUST NA, AS TRUSTEE, )
FOR LSRMF MH MASTER           )
PARTICIPATION TRUST II,       )
CALIBER HOME LOANS,           )
NATIONSTAR MORTGAGE LLC       )
“MR. COOPER”, JOHN DOES 1-10  )
                              )
          Defendants,         )

               COMBINED ORDER ON OUTSTANDING MOTIONS

       In this removed action, Plaintiff Margaret Lucy Gauthier, titled owner and

mortgagor of an income property in Old Orchard, lays out a gallimaufry of factual

allegations related to allonges, assignments, securitization audits, eight separate personal

bankruptcy filings, conditional loan modification approval, a loan modification package,

and other transactions culminating in the recordation of a January, 2020 mortgage

assignment in the York County Registry of Deeds, which assignment is associated with a

reworked loan that Plaintiff describes as predatory. In her complaint, Plaintiff seeks

cancellation or modification of the recent loan transaction, an accounting, and damages for

slander of title, unfair trade practices, and infliction of emotional distress based on

relatively recent loan modification and collection activities. In her complaint, she names

as Defendants not only US Bank Trust, N.A., as trustee for LSRMF MH Master
Case 2:20-cv-00283-LEW Document 25 Filed 02/02/21 Page 2 of 5                   PageID #: 347




Participation Trust II, and Caliber Home Loans, Inc., the purported current mortgagee and

loan servicer, respectively, but also Nationstar Mortgage LLC d/b/a Mr. Cooper, a prior

servicer that denied Plaintiff “a better mod.” Gauthier Aff., Compl. Ex. 2 (ECF No. 1-1,

PageID # 55).

       The matter is now before the Court on three motions: Defendant Nationstar’s

Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 18); Defendants U.S.

Bank Trust and Caliber’s jointly filed Motion for Judgment on the Pleadings pursuant to

Fed. R. Civ. P. 12(c) (ECF No. 19); and Plaintiff’s Motion for Voluntary Dismissal without

Prejudice (ECF No. 22).

                                         DISCUSSION

       Through its motion, Nationstar d/b/a Mr. Cooper (“Nationstar”) describes the

gravamen of Plaintiffs’ claims as the 2012 assignment of her mortgage from Mortgage

Electronic Registrations Systems to Suntrust. Nationstar argues the claims are time barred

under Maine’s six-year statute of limitation and, alternatively, fails to state any viable claim

against Nationstar because it was not the servicer of record in 2012 and has no

responsibility for the assignment. Nationstar Mot. & Mem. (ECF Nos. 18, 18-1).

       For their part, U S Bank Trust and Caliber say Plaintiff’s claims are founded on an

allegation that assignment to U S Bank Trust cannot be valid because the assignment post-

dated “closure” of the Trust’s pooling and servicing agreement. They argue Plaintiff lacks

standing to press claims based on this kind of alleged commercial paper irregularity and

ask the Court to dismiss for lack of subject matter jurisdiction, citing Butler v. Deutsche

Bank Tr. Co. Americas, 748 F.3d 28 (1st Cir. 2014). They also ask for dismissal of a

                                               2
Case 2:20-cv-00283-LEW Document 25 Filed 02/02/21 Page 3 of 5                 PageID #: 348




“conclusory” claim of predatory lending, observing that if the modified loan has a lengthy

term Plaintiff cannot pay in her remaining lifetime it is only because Plaintiff is in her 60s

and was in default for 11 years. They further ask for dismissal of the remaining claims

because of the lack of standing and because Plaintiff fails to allege necessary elements of

the various statutory and common law claims set forth in blunderbuss fashion in the

complaint. U S Bank Trust and Caliber Home Loan Motion & Mem. (ECF Nos. 19, 19-1).

       Of note, Plaintiff failed to oppose either motion to dismiss in the requisite time

period. However, roughly six weeks after the deadline to respond, Plaintiff filed her own

motion in which she requests dismissal without prejudice. She states that after careful

review of the motions she wishes to dismiss her complaint without prejudice. Plaintiff’s

Mot. (ECF No. 22).

       Once a defendant answers the complaint an action may be “dismissed at the

plaintiff’s request only by court order, on terms that the court considers proper.” Fed. R.

Civ. P. 41(a)(2). When deciding a motion under Fed. R. Civ. P. 41(a)(2), “courts typically

look to the defendant’s effort and expense of preparation for trial, excessive delay and lack

of diligence on the part of the plaintiff in prosecuting the action, insufficient explanation

for the need to take a dismissal, and [if applicable] the fact that a motion for summary

judgment has been filed by the defendant.” Doe v. Urohealth Sys., Inc., 216 F.3d 157, 160

(1st Cir. 2000). A court must exercise discretion in this regard; an unexplained grant of a

plaintiff’s motion for dismissal without prejudice is deemed a failure to exercise discretion.

JRA Architects & Project Managers, P.S.C. v. First Fin. Grp., Inc., 375 Fed. App’x 42, 43

(1st Cir. 2010) (per curiam).

                                              3
Case 2:20-cv-00283-LEW Document 25 Filed 02/02/21 Page 4 of 5                   PageID #: 349




       The Defendants oppose Plaintiff’s request for dismissal without prejudice. They

characterize Plaintiff as a person who has abused legal processes to avoid the consequences

of defaulting on her loan and worry that dismissal without prejudice will only ensure future

litigation of baseless claims. Nationstar additionally argues that dismissal with prejudice

is warranted because the claims are time barred.

       When I consider the factors that guide my discretion, I am not persuaded that I

should fully grant Plaintiff’s request for dismissal without prejudice. In short, granting

Plaintiff’s request is not fair to Defendants given that Plaintiff’s only explanation appears

to be a lack of desire to explain why at least one of her claims is something more than a

transparent effort to bedevil the orderly administration of her note and mortgage.

Furthermore, Plaintiff has not been diligent; she did not respond at all to the merits of

Defendants’ motions and, instead, waited several weeks beyond her opposition deadline to

request a voluntary dismissal. That kind of disregard for the court’s calendar should not

be treated as inconsequential given Plaintiff’s litigation history and her failure to offer any

explanation for her tardiness. Finally, I cannot say with confidence that a lesser sanction

like an order to pay Defendants’ legal fees and costs would not simply produce a further

default and further frustration for the principal parties. At the same time, however, I am

not persuaded that it is appropriate to bar Plaintiff from raising all relevant legal claims and

defenses in the future that might arise out of her fact narrative. How best to draw a line

between these two objectives is, unfortunately, not entirely clear. But that is a product of

Plaintiff’s pleading and, thus, she has only herself to blame if she is dissatisfied with the



                                               4
Case 2:20-cv-00283-LEW Document 25 Filed 02/02/21 Page 5 of 5               PageID #: 350




result. I have set forth in the Conclusion to this Order an appropriate resolution given the

foregoing factors.

                                      CONCLUSION

       Plaintiff’s Motion to Voluntarily Dismiss Complaint (ECF No. 22) is GRANTED

IN PART and DENIED IN PART. U S Bank Trust and Caliber Home Loan’s Motion to

Dismiss (ECF No. 19) is GRANTED IN PART and DENIED IN PART. Nationstar’s

Motion to Dismiss (ECF No. 18) is GRANTED.

       More specifically, any and all purported claims for damages or equitable relief based

on the alleged unlawfulness of assignments between the date of origination through and

including the “corrective” assignment of October 15, 2012 are DISMISSED WITH

PREJUDICE. The claim for damages or equitable relief based on a theory of “slander”

against Plaintiff’s title is DISMISSED WITH PREJUDICE. The claim for damages based

on infliction of emotional distress is DISMISSED WITH PREJUDICE.

       All claims asserted by Plaintiff against Nationstar Mortgage LLC d/b/a Mr. Cooper

are DISMISSED WITH PREJUDICE. Claims asserted by Plaintiff against U S Bank Trust

and Caliber Home Loans that are not identified in the preceding paragraph are DISMISSED

WITHOUT PREJUDICE.

       SO ORDERED.

       Dated this 2nd day of February, 2021.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE




                                             5
